 1

 2

 3
                         UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6   BOLING AIR MEDIA INC.,                              Case No. 1:19-cv-00084-DAD-SKO
 7                      Plaintiff,                       ORDER DENYING WITHOUT
                                                         PREJUDICE STIPULATED
 8           v.                                          PROTECTIVE ORDER
 9   PANALPINA INC., EVA AIRWAYS                         (Doc. 13)
     CORPORATION,
10
                        Defendants.
11
     _____________________________________/
12
                                         I.         INTRODUCTION
13

14         On June 10, 2019, the parties filed a request seeking Court approval of their stipulated
15 Protective Order. (Doc. 13.) The Court has reviewed the proposed stipulated protective order and

16 has determined that, in its current form, it cannot be granted. For the reasons set forth below, the

17 Court DENIES without prejudice the parties’ request to approve the stipulated protective order.

18                                            II.    DISCUSSION
19 A.      The Protective Order Does Not Comply with Local Rule 141.1(c)
20         The proposed protective order does not comply with Rule 141.1 of the Local Rules of the
21 United States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed

22 protective order submitted by the parties must contain the following provisions:

23         (1)    A description of the types of information eligible for protection under the
24                order, with the description provided in general terms sufficient to reveal the
                  nature of the information (e.g., customer list, formula for soda, diary of a
25                troubled child);

26         (2)    A showing of particularized need for protection as to each category of
                  information proposed to be covered by the order; and
27
           (3)    A showing as to why the need for protection should be addressed by a court
28                order, as opposed to a private agreement between or among the parties.
 1 Local Rule 141.1(c). The stipulated protective order fails to contain the information required by

 2 subsections (2) and (3) above.

 3          While the protective order, in its current form, adequately describes the “types of information
 4 eligible for protection under the order” under Local Rule 141.1(c)(1), in that it describes the

 5 information as “any corporate identifiable information, financial information, including rate

 6 information, personal information regarding employees of parties, and/or trade secrets,” it fails to

 7 specifically identify the parties’ need for such protection. (See Doc. 13-1 ¶ 3.)     As the parties do
 8 not present any particularized need for protection as to the identified categories of information to be

 9 protected, the protective order fails to comply with Local Rule 141.1(c)(2), which requires “[a]

10 showing of particularized need for protection as to each category of information proposed to be

11 covered by the order.”

12          Finally, the requirement of Local Rule 141.1(c)(3) is not addressed. In its current form, the
13 protective order does not show “why the need for protection should be addressed by a court order,

14 as opposed to a private agreement between or among the parties.”

15 B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice
16          The parties may re-file a revised proposed stipulated protective order that complies with
17 Local Rule 141.1(c) and corrects the deficiencies set forth in this order.

18                                 III.   CONCLUSION AND ORDER
19          Based on the foregoing, IT IS HEREBY ORDERED that the parties’ request for approval of
20 the Stipulated Protective Order (Doc. 13) is DENIED without prejudice to renewing the request.

21
     IT IS SO ORDERED.
22

23 Dated:     June 12, 2019                                       /s/   Sheila K. Oberto              .
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27

28

                                                      2
